UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2008 £ Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 2, 3590 West 41st Avenue, Vancouver, British Columbia, Canada V6N 3E6 (Address of principal executive offices) (Zip Code) (604) 264-8274 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer £Accelerated filer £Non-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoS As of May 19, 2008, the Company had 23,802,681 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2008 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 and for the Period from July 27, 1999 (Date of Inception) to March 31, 2008 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 -2- TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2008 December 31, 2007 (Unaudited) ASSETS Current Assets Cash $ 19,540 $ 167,539 Due from government agency 60,770 59,634 Prepaid expenses and deposits 18,316 35,313 98,626 262,486 Furniture and Equipment, net (Note 3) 14,752 16,621 $ 113,378 $ 279,107 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 1,245,762 $ 1,103,263 Research agreement obligations (Note 4) 173,043 199,766 Convertible notes payable (Note 5(i)) 56,633 66,633 Convertible note subscriptions received (Note 5(v)) 200,000 200,000 Notes payable (Notes 5(iv) and (vi)) 433,533 229,952 Due to related parties (Note 6) 244,262 154,265 2,353,233 1,953,879 Commitments and Contingencies (Notes 1, 4, and 5) Stockholders’ Deficit Capital stock (Note 7) Common stock, $0.001 par value, 80,000,000 shares authorized 23,502,681 shares issued and outstanding (2007 – 23,502,681) 23,503 23,503 Additional paid-in capital 17,032,285 16,910,218 Shares and warrants to be issued (Notes 5(iv) and 7) 67,400 67,400 Deficit accumulated during the development stage (19,292,972 ) (18,616,167 ) Accumulated other comprehensive loss (70,071 ) (59,726 ) (2,239,855 ) (1,674,772 ) $ 113,378 $ 279,107 The accompanying notes are an integral part of these consolidated financial statements. -3- TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, July 27, 1999 (inception) to March 31, 2008 2007 2008 Interest Income $ - $ - $ 30,530 General and Administrative Expenses Consulting fees 35,166 55,895 1,020,750 Consulting fees – stock-based (Note 7) 36,900 - 3,171,175 Depreciation 1,869 496 203,873 Gain on settlement of debts - - (173,010 ) General and administrative 28,981 20,316 2,236,598 Interest and finance charges (Note 5) 214,550 1,134,734 2,158,040 Management fees (Note 6) 77,537 50,632 1,658,610 Management fees – stock-based (Note 7) 85,167 - 739,889 Professional fees 134,853 67,473 2,491,787 Research and development (Note 6) 61,782 88,517 5,203,790 Research and development – stock-based - - 612,000 676,805 1,418,063 19,323,502 Net Loss for the Period (676,805 ) (1,418,063 ) (19,292,972 ) Deficit Accumulated During the Development Stage, beginning of period (18,616,167 ) (14,724,756 ) - Deficit Accumulated During the Development Stage, end of period $ (19,292,972 ) $ (16,142,819 ) $ (19,292,972 ) Basic and Diluted Net Loss per Share $ (0.03 ) $ (0.09 ) Weighted Average Number of Common Shares Outstanding 23,502,681 15,816,360 The accompanying notes are an integral part of these consolidated financial statements. -4- TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonths Ended March 31, ThreeMonths Ended March 31, July 27, 1999 (inception) to March 31, 2008 2007 2008 Cash Flows from Operating Activities Net loss $ (676,805 ) $ (1,418,063 ) $ (19,292,972 ) Adjustments to reconcile net loss to net cash used in operating activities: Convertible debenture costs - - 51,817 Depreciation 1,869 496 203,874 Gain on settlement of debts - - (173,010 ) Non-cash interest and finance fees 203,581 1,127,158 2,013,870 Non-cash consulting and license fees - - 16,250 Stock-based compensation 122,067 - 4,523,064 Changes in operating assets and liabilities: Due from government agency (1,136 ) - (60,770 ) Prepaid expenses and receivables 16,997 (18,456 ) (12,316 ) Accounts payable and accrued liabilities 142,499 14,957 1,667,671 Research agreement obligations (26,723 ) (19,589 ) 173,043 Net Cash Used in Operating Activities (217,651 ) (313,497 ) (10,889,479 ) Cash Flows from Investing Activities Purchase of furniture and equipment - (19,865 ) (218,626 ) Cash acquired on reverse acquisition - - 423,373 Net Cash (Used in) Provided by Investing Activities - (19,865 ) 204,747 Cash Flows from Financing Activities Proceeds from the issuance of common stock - 475,000 9,111,106 Finance charges - (17,500 ) (248,981 ) Repayment of convertible notes (10,000 ) (100,000 ) 256,633 Proceeds from notes and loans payable - - 652,845 Advances from related parties 89,997 67,122 1,002,740 Net Cash Provided by Financing Activities 79,997 424,622 10,774,343 Effect of Exchange Rate Changes (10,345 ) (5,199 ) (70,071 ) Net (Decrease) Increase in Cash (147,999 ) 86,061 19,540 Cash, Beginning of Period 167,539 120,436 - Cash, End of Period $ 19,540 $ 206,497 $ 19,540 Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 8) The accompanying notes are an integral part of these consolidated financial statements. -5- TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (Unaudited) Note 1:Nature of
